Bboyles, 0. J.
1. The bill of exceptions was filed in the office of the clerk of the trial court on December 22, 1930, and was transmitted, together with a transcript of the record, to the clerk of this court on January 12, 1931. The clerk of the trial court certified that on account of the press of other business he was unable to prepare and transmit a transcript of the record within the time prescribed by law. Under the foregoing facts the motion to dismiss the writ of error is denied.
2. The two special grounds of the motion for a new trial are not complete and understandable within themselves, and, therefore, under repeated rulings of the Supreme Court and of this court, they can not be considered.
*210Decided April 14, 1931.
W. B. Hollingsworth, A. A. Marshall, for plaintiff.
J. W. Culpepper, for defendant.
3. The evidence authorized the verdict, and, the finding of the jury having been approved by the trial judge and no error of law appearing, this coprt is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.